Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1, 3-10, 14-15 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a test system comprising: a test board on which a plurality of test target devices are mounted while being sequentially connected to one another; a measuring apparatus configured to simultaneously execute direct current tests for the test target devices mounted on the test board every time when a number of the test target devices mounted on the test board changes; and a determining apparatus configured to determine whether or not the test target devices are acceptable based on a change between measured values of the direct current tests, the change following the change of the number of the test target devices mounted on the test boards wherein the measuring apparatus executes each of the direct current tests every time when the test target devices mounted on the test board are increased, and wherein the determining apparatus compares a difference determination value and a change between measured values of the direct current tests, the change being caused by a fact that the test target devices mounted on the test board are increased by one, with each other, and determines whether or not the test target device newly mounted on the test board is acceptable in combination with all other elements in claim 1.

Regarding claims 3-10, the claims are allowed as they further limit allowed claim 1.

Regarding claim 5, the prior art of record does not teach alone or in combination a test system comprising: a test board on which a plurality of test target devices are mounted while being sequentially connected to one another, a measuring apparatus configured to simultaneously execute direct current tests for the test target devices mounted on the test board every time when a number of the test target devices mounted on the test board changes; and a determining apparatus configured to determine whether or not the test target devices are acceptable based on a change between measured values of the direct current tests, the change following the change of the number of the test target devices mounted on the test board, wherein the measuring apparatus executes each of the direct current tests every time when the test target devices mounted on the test board are reduced, and wherein the determining apparatus compares a difference determination value and a change between measured values of the direct current tests, the change being caused by a fact that the test target devices mounted on the test board are reduced by one, with each other, and determines whether or not the test target device newly detached from the test board is acceptable in combination with all other elements in claim 5.


Regarding claim 14, the prior art of record does not teach alone or in combination a test method comprising: preparing a test board on which a plurality of test target devices are mounted while being sequentially connected to one another; simultaneously executing direct current tests for the test target devices mounted on the test board every time when a number of the test target devices mounted on the test board changes; determining whether or not the test target devices are acceptable based on a change between measured values of the direct current tests, the change following the change of the number of the test target devices mounted on the test board, executing each of the direct current tests every time when the test target devices mounted on the test board are increased; and comparing a difference determination value and a change between measured values of the direct current tests, the change being caused by a fact that the test target devices mounted on the test board are increased by one, with each other, and determining whether or not the test target device newly mounted on the test board is acceptable in combination with all other elements in claim 14.

Regarding claims 15, 17-18 and 20, the claims are allowed as they further limit allowed claim 14.

Regarding claim 19, the prior art of record does not teach alone or in combination a test method comprising: preparing a test board on which a plurality of test target devices are mounted while being sequentially connected to one another executing each of the direct current tests every time when the test target devices mounted on the test board are reduced; and comparing a difference determination value and a change between measured values of the direct current tests, the change being caused by a fact that the test target devices mounted on the test board are reduced by one, with each other, and determining whether or not the test target device newly detached from the test board is acceptable in combination with all other elements in claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858